ON REHEARING
PER CURIAM:
We granted a rehearing in this matter for the sole reason that the Direcor of Personnel of the State Department of Civil Service, an indispensable party herein un-*894d'er the provisions of LSA-R.S. 13:3416, was not a party herein. The Director of Personnel of the State Department of Civil Service is now a party before this Court in this proceeding. On rehearing we find no new issue has been raised which warrants a determination of the issue contrary to that made by us in the original opinion. For this reason our original decree is reinstated and made the judgment of this Court.